Order, Supreme Court, New York County, entered November 4, 1977, directing a reference with respect to plaintiff’s application to punish defendants-appellants for contempt, is unanimously reversed, on the law and in the exercise of discretion, and the motion to punish for contempt is denied, without costs and without disbursements. The following considerations persuade us, in the exercise of discretion, to dismiss this contempt application: Defendants have apparently made a good faith effort to comply with the injunction; to the extent that they may have violated the injunction there is serious doubt whether that violation was willful. If there was a violation, it was de minimis as was the damage, if any, to plaintiffs who have been out of business for some years. *925The moving plaintiff delayed excessively&emdash;two and one-half years after learning of the first alleged violation and six months after learning of the last one&emdash;before making application to punish for contempt. (Cf. Thompson v Thompson, 197 App Div 228; Silkworth v Silkworth, 255 App Div 226.) Concur—Murphy, P. J., Lupiano, Birns, Silverman and Sullivan, JJ.